                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 LAQUENTIN BANKS,

          Plaintiff,                                                 ORDER
 v.
                                                             Case No. 18-cv-52-wmc
 DAVID MAHONEY,

          Defendant.


         Pro se plaintiff LaQuentin Banks is proceeding on a claim against defendant David

Mahoney that the level of lead in the water at the Dane County Jail violated his

constitutional rights and injured him. On January 14, 2019, Magistrate Judge Stephen

Crocker issued an order directing Banks to provide defendant with a properly executed

medical record disclosure form, and warning him that his failure to do so would subject

this lawsuit to dismissal with prejudice for his failure to follow this court’s orders and for

his failure to prosecute. (Dkt. #36 at 2.) While Judge Crocker set January 28, 2019, as

Banks’ deadline to comply with that directive, Banks has not filed anything with the court

suggesting that he is making efforts to comply with the court’s order or otherwise

participate in this lawsuit. Furthermore, defendant filed a motion to dismiss in which he

confirms that Banks has not provided defendant with an executed authorization form. (See

Def. Br. (dkt. #37) at 2.) Accordingly, the court is now dismissing this case with prejudice

for Banks’ failure to prosecute. See James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir.

2005).
                                ORDER

IT IS ORDERED that:

1. Defendant’s motion to dismiss (dkt. #36) is GRANTED.

2. Plaintiff LaQuentin Banks’ claim is DISMISSED WITH PREJUDICE for failure

   to prosecute. The clerk of court is directed to enter judgment in defendant’s

   favor and close this case.

Entered this 20th day of February, 2019.

                                 BY THE COURT:

                                 /s/
                                 ________________________________________
                                 WILLIAM M. CONLEY
                                 District Judge
